DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.

Response to Amendment
The amendment filed on 14 May 2021 has been entered. Claims 1 and 2 have been amended and are hereby entered. Applicant’s amendment to the Specification has overcome the objection previously set forth in the Final Action mailed on 5 May 2021.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed on 14 May 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that McNally fails to disclose that the tolerance ring includes a plurality of wave structure regions spaced circumferentially around the tolerance ring, the Examiner respectfully disagrees and would like to point out that McNally (Fig. 2) discloses that the tolerance ring (32) includes a plurality of wave structure regions (38, 40, 42) spaced circumferentially around the tolerance ring (32). It is to be noted that Claim 1 has not recited any structural limitations with regard to the plurality of wave structure regions to prevent the Examiner to interpret the equally spaced circumferential locations (38, 40, 342) forming wave structures on the tolerance ring (32) of McNally as the plurality of wave structure regions. 
Regarding Applicant’s argument that Newburg fails to disclose that the tolerance ring includes a plurality of wave structure regions spaced circumferentially around the tolerance ring, the Examiner respectfully disagrees and would like to point out that Newburg (Figs. 2 and 2a) discloses that the tolerance ring (20) includes a plurality of wave structure regions (24, 30, 32) spaced circumferentially around the tolerance ring (20). It is to be noted that Claim 1 has not recited any structural limitations with regard to the plurality of wave structure regions to prevent 
	Regarding Applicant’s argument that Slayne fails to disclose that the buckled region of the tolerance ring is absent in an uninstalled state and that the buckled region is adapted to deflect upon a loading condition, the Examiner respectfully disagrees and would like to point out that the sidewall segments (6) of Slayne, where the buckled regions (6a) are formed (as best shown in Fig. 1), “can be planar in the unassembled state, i.e., prior to installation of the tolerance ring (2) between inner and outer components, such that a majority of the sidewall segment (6) lies along a plane” (see Paragraphs 0023, 0037, and 0140; and Figs. 2-4B), i.e. the buckled regions are absent, and that the sidewall segments (6) of the buckled regions (6a) “can be adapted to deflect upon a loading condition (see Paragraph 0030). 

Information Disclosure Statement
The information disclosure statement filed on 9 July 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Foreign Patent Document DE 834,477.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNally (US 3,097,871).
With respect to Claim 1, McNally (Figs. 1-3) discloses an assembly comprising:
an outer member (22);

a coupling spring member (32, interpreted as a tolerance ring under broadest reasonable interpretation) disposed between the inner member (22) and the outer member (12), wherein the coupling spring member (32) is used in the assembly to couple coaxial aligned members (12, 22) in abutting relation to each other, effectively reducing the coupling space (see Col. 2, lines 46- 49),
wherein the tolerance ring (32, the coupling spring member) comprises a split ring having opposing edges (34, 36), wherein the edges (34, 36) are engaged with a circumferential surface (18) along a circumferential direction of the inner member (12) and are thus capable of preventing or restricting relative movement between the tolerance ring (32) and the inner member (12) (see Col. 2, lines 49-53),
wherein the tolerance ring (32, the coupling spring member) comprises a plurality of wave structure regions (38, 40, 42) spaced circumferentially around the tolerance ring (32).
With respect to Claim 3, McNally (Figs. 1-3) discloses that the edges (34, 36) form an interlock caused by a corner of each of the edges (34, 36) contacting the inner member (12). 
With respect to Claim 4, McNally (Figs. 1-3) discloses that the edges (34, 36) are engaged to the inner member (12).
With respect to Claim 12, McNally (Figs. 1-3) discloses that at least one of the inner member (12) or the outer member (22) is capable of rotational or radial movement.	

Claims 1, 3, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newburg (US 4,250,927).
With respect to Claim 1, Newburg (Figs. 1-5) discloses an assembly comprising:
an outer member (14);
an inner member (12); and
a duct spacer clip (20, interpreted as a tolerance ring under broadest reasonable interpretation) disposed between the inner member (14) and the outer member (12), wherein the duct spacer clip (20) is used in the assembly to maintain the spacing between the inner and outer members (12, 14) (see Col. 1, lines 52-55) and to maintain the concentricity of the inner and outer members (12, 14) (see Col. 2, lines 6-9),

wherein the tolerance ring (20, the duct spacer clip) comprises a plurality of wave structure regions (24, 30, 32) spaced circumferentially around the tolerance ring (20).
With respect to Claim 3, Newburg (Figs. 1-5) discloses that the edges (26c, 28c) form an interlock caused by a corner of at least one of the edges (26c, 28c), contacting the outer member (14).
With respect to Claim 5, Newburg (Figs. 1-5) discloses that the edges (26c, 28c) are engaged to the outer member (14).
With respect to Claim 12, Newburg (Figs. 1-5) discloses that at least one of the inner member (12) or the outer member (14) is capable of rotational, axial, or radial movement. See Col. 6, lines 49-53.

Claims 2, 6-9, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slayne (US 2015/0354637 A1).
With respect to Claim 2, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses an assembly comprising:
an outer member (30);
an inner member (28); and
a tolerance ring (2) disposed between the inner member (28) and the outer member (30), wherein the tolerance ring (2) is deformed as installed between the inner member (28) and the outer member (30) and forms at least one buckled region (6a; bent portions) in the tolerance ring (2) due to an interference fit between the inner member (28) and the outer member (30), wherein in an uninstalled state (i.e., prior to installation of the tolerance ring 2, as best shown in Figs. 2- 4B), sidewall segments (6, where the at least one buckled region 6a is formed) can be planar, and thus the buckled region (6a) is absent (see Paragraphs 0023, 0037, and 0140),
wherein the buckled region (6a, sidewall segments 6 thereof) is adapted to deflect upon a loading condition (see Paragraph 0030).

    PNG
    media_image1.png
    699
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    520
    media_image2.png
    Greyscale

Claim 6, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that the buckled region (6a) is at least partially elastically formed, such that upon disassembly the buckled region (6a) at least partially collapses, wherein the tolerance ring (2) is made of a spring steel metal and, thus, capable of at least partially elastically deforming and at least partially collapsing the buckled region (6a) upon disassembly.
With respect to Claim 7, Slayne (annotated Fig. 1 on Page 6) discloses that the buckled region (6a) has a buckled region height HBR, wherein upon disassembly HBR is capable of reducing by no greater than 50%.
With respect to Claim 8, Slayne (annotated Fig. 1 on Page 6) discloses that the buckled region (6a) contacts the outer member (30).
With respect to Claim 9, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that, in an uninstalled state, the tolerance ring (2) comprises a plurality of wave structure regions (12, 13, 26, 27) spaced circumferentially around the tolerance ring (2), and a plurality of intermediate regions (6, 12a, 12b) disposed between the wave structure regions (12, 13, 26, 27), and wherein at least one intermediate region (6, 12b) is deformed upon assembly to form the buckled region (6a) in an installed state.
With respect to Claim 13, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that at least one wave structure region (12) has a rounded apex (Figs. 4A-4B).
With respect to Claim 14, Slayne (Figs. 1-4B; annotated Fig. 1-2 on Page 6) discloses that the wave structure region (12, 13, 26, 27) comprises at least one wave structure (27 in Fig. 3) oriented substantially perpendicular to the length (20 in Fig. 2) of the tolerance ring (2).
With respect to Claim 15, Slayne (Figs. 1-4B; annotated Fig. 1-2 on Page 6) discloses that the wave structure region (12, 13, 26, 27) comprises at least one wave structure (12, 26 in Fig. 2) oriented substantially parallel to the length (20 in Fig. 2) of the tolerance ring (2).
With respect to Claim 16, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that a portion (12b) of the intermediate region (12a, 12b) is contoured in an uninstalled state. 
With respect to Claim 17, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that at least one buckled region (6a) deforms outward while at least one wave structure region (12) deforms inward in an installed state. See Paragraph 0034, wherein at least one wave structure region (12; stiffener) can extend radially inward toward a central axis (14) of the tolerance ring (2).
Claim 18, Slayne (Figs. 1-4B; annotated Figs. 1-2 on Page 6) discloses that at least one buckled region (6a) is adapted to form one point of contact with the outer member (30).
With respect to Claim 19, Slayne (annotated Fig. 1 on Page 6) discloses that a portion (x) of the tolerance ring (2) has a different radius of curvature than a different portion (y) of the tolerance ring (2).
With respect to Claim 20, Slayne (Figs. 1-4B) discloses that at least one intermediate region (6) has a radius (y) of curvature that is different than a radius (z) of curvature of at least one wave structure region (12) of the tolerance ring (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Newburg (US 4,250,927), as applied to Claims 1, 3, 5, and 12 above, in view of Slayne (US 2015/0354637 A1).
With respect to Claim 10, Newburg discloses the limitations set forth in Claim 1 but fails to disclose that the tolerance ring comprises a substrate and a low friction layer. 
However, Slayne (Paragraph 0026) discloses a tolerance ring comprising a substrate, which is a spring steel metal, and a low friction layer, which is a polymer coating.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the tolerance ring of Newburg such that it comprises a substrate and a low friction layer, Slayne teaching it is known material configuration in the art of tolerance rings in reducing wear and friction between the tolerance ring and the inner member or the outer member.
Claim 11, Newburg in view of Slayne discloses the limitations set forth in Claim 10 and Slayne (Paragraph 0026) further teaches that the low friction layer comprises a polymer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678